Citation Nr: 0920169	
Decision Date: 05/29/09    Archive Date: 06/08/09

DOCKET NO.  96-48 802A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to compensation under 38 U.S.C. § 1151 for a 
chronic gum disorder claimed as additional disability due to 
Department of Veterans Affairs medical treatment.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION


The Veteran had active service from November 1976 to June 
1981.

This appeal initially came before the Board of Veterans' 
Appeals (Board) from a September 1996 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO), that denied entitlement to compensation 
benefits under 38 U.S.C.A. § 1151 for a chronic gum disorder 
claimed as secondary to VA medical treatment.  The Board 
Remanded the claim in April 1999, then denied the claim as 
not well-grounded in April 2000, and the United States Court 
of Appeals for Veterans Claims (Court) vacated and remanded 
the case in February 2001, since the Veterans Claims 
Assistance Act of 2000 (VCAA), enacted in November 2000, 
after the appeal to the Court, eliminated determinations that 
a claim was not well-grounded.  The Board again denied the 
claim in January 2002.  

The Veteran again appealed to the Court.  The Court vacated 
and remanded the case in January 2003, on the basis that VA 
readjudication did not comply with the requirements of the 
VCAA.  The Board then Remanded the claim in 2003, 2004, and 
2005, and twice in 2006, in March and in October.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The evidence of record at the time of the most Remand in this 
case, issued in October 2006, did not specifically indicate 
that the Veteran was receiving Social Security Administration 
(SSA) disability benefits.  However, an October 2005 
Vocational Rehabilitation assessment associated with the 
claims file following the October 2006 Remand indicates that 
the Veteran is receiving SSA disability benefits.  The 
notation in that clinical record does not indicate how long 
the Veteran has been receiving such benefits.  

The Veteran has not provided information about any 
applications for disability benefits other than the current 
appeal for VA compensation benefits.  If the Veteran is 
receiving SSA disability benefits, it is possible that 
clinical records associated with that application could be 
relevant to the appeal before the Board.  As the Veteran has 
not previously identified that such evidence might be 
available, further Remand is, unfortunately, required to 
clarify whether there are additional records which must be 
sought before appellate adjudication of this claim may be 
completed.

The Board notes the Veteran's concerns, in recent statements, 
regarding the length of time that has elapsed during the 
pendency of this appeal.  It is unfortunate that the Veteran 
did not previously indicate that such records were available.  
In order to properly assist the Veteran to develop his claim, 
the claim must again be Remanded to obtain this evidence, if 
available.  The Veteran should again be notified that it is 
his responsibility to identify or submit records which might 
be relevant to his claim.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should again be notified that 
it is his responsibility to identify or submit 
records which might be relevant to his claim.  

2.  Ask the Veteran to clarify whether he is 
or is not receiving SSA benefits of some type, 
or whether he has received SSA benefits at any 
time since he was injured in a 1982 motor 
vehicle accident.  If the Veteran is currently 
receiving any SSA benefit, or applied for or 
received any SSA benefit during any period 
when he was taking Dilantin, the Veteran 
should identify what benefit he sought or 
received and the date(s) of applications(s) or 
receipt of benefits.  After the Veteran 
identifies the benefit(s) and application(s) 
date(s) and authorizes release, request the 
clinical records relating to the identified 
SSA benefits and applications.  Associate the 
records with the claims file.

3.  Ask the Veteran whether he is currently 
receiving, or at any time relevant to this 
appeal (1982 to the present) has received, any 
benefit from a private source, from a state or 
local government, or from any Federal agency 
other than SSA.  If so, the Veteran should 
identify the benefit, the source of the 
benefit,  when he applied for or began 
receiving benefits, and an address for the 
source/agency from which the benefit was 
sought.  After the Veteran identifies the 
benefit(s) and relevant date(s) and authorizes 
release, request the clinical records relating 
to the identified benefit(s) and applications.  
Associate the records with the claims file.

4.  Advise the Veteran again of the types of 
evidence which might assist him to 
substantiate his claim, including non-clinical 
alternative records, including employment 
dental examinations, photographs, records of 
payment for mouth appliances or dental hygiene 
items, statements of others, and the like. 

5.  After assuring that the development 
directed above is complete, each claim on 
appeal should be readjudicated. If any benefit 
sought remains denied, the Veteran and his 
representative should be issued a supplemental 
statement of the case (SSOC) which addresses 
actions taken since the issuance of the last 
SSOC. The Veteran should be given the 
opportunity to respond, and the claim should 
thereafter be returned to the Board, if in 
order.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



